Gibson, J.,
concurring and dissenting. The majority construes 33 VS.A. § 6902(1)(A) (abuse of elderly and disabled adults) to require knowledge that the victim is elderly or disabled. This construction is contrary to the statute’s plain language and purpose. Because I believe the Legislature intended subsection (A) of the abuse statute to impose strict liability on abusers, I dissent.
The Department of Aging and Disabilities concluded that Wanda Tinker’s actions toward L. constituted abuse under 33 VS.A. § 6902(1), which states:
“Abuse” means:
(A) Any treatment of an elderly or disabled adult which places life, health or welfare in jeopardy or which is likely to result in impairment of health;
(B) Any conduct committed with an intent or reckless disregard that such conduct is likely to cause unnecessary harm, unnecessary pain or unnecessary suffering to an elderly or disabled adult....
(Emphasis added.) I agree with the majority that a charge of abuse cannot be substantiated under subsection (B) unless the offender knew or should have known the victim was elderly or disabled; the subsection contains an explicit scienter requirement. The Human Services Board properly reversed the Department with regard to the charge under this provision.
Subsection (A), however, contains no explicit scienter requirement. The plain language clearly shows that the Legislature intended (B) to include an intent element and (A) to impose strict liability. This contrast in language parallels the contrast in penalties. Subsection (A), for instance, is a civil offense, whereas subsection (B) is a criminal offense. A violation of (A) results in the abuser’s name being placed and maintained on a registry with the Department; upon request, such information is available to an employer of caretakers for elderly and disabled adults if the request is accompanied by a release from the employee or prospective employee. See 33 VS.A. § 6911(c)(3). A violation of (B) is also recorded on the Department registry, but in addition, may result in criminal prosecution and a fine of $10,000 or imprisonment for as long as eighteen months, or both. See id. § 6913(a).
The most important factor in determining whether the Legislature intended to impose strict liability is the severity of the punishment. State v. Audette, 149 Vt. 218, 222, 543 A.2d 1315, 1317 (1988), overruled in part on other grounds, State v. Sargent, 156 Vt. 463, 465, 594 A.2d 401, 402 (1991). The substantially lighter penalty for subsection (A) violations indicates that the Legislature intended to create a strict-liability offense. See id. (the lighter the punishment, the more likely Legislature meant to impose strict liability).
Most importantly, the majority construes the statute in a manner that defeats its purpose, which is to “protect elderly and disabled adults.” 33 VS.A. § 6901. According to the majority, “[e]on-duet such as Tinker’s, although unfortunate and unwise, is not a basis for effectively excluding Tinker from employment in hospitals, nursing homes, and similar facilities.” 165 Vt. at 622, 686 A.2d at 948. I disagree. Conduct such as Tinker’s is precisely the type of conduct that endangers people in hospitals and nursing homes. A person with a short temper who cannot control her behavior, even over a minor incident, should not be working with elderly or disabled adults, who are more vulnerable to abuse and often require considerable patience. The Department properly substantiated the charge of abuse, warranting that Tinker’s name be maintained on the registry.
The majority also misstates the abuse statute by declaring that “the Legislature *624did not intend to permanently identify and stigmatize a person who engages in abusive conduct, however minor or isolated.” Id. at 622, 686 A.2d at 947-48 (emphasis added). The registry is confidential. See 33 VS.A. § 6911(a) (“Information obtained through reports and investigations shall remain confidential.”). Even employers of caretakers for elderly and disabled adults must obtain a signed release from a person to obtain his or her records. Id. § 6911(c)(3). Moreover, “[a] person may at any time apply to the department for expungement of his or her name from the registry” Id. § 6911(e) (emphasis added). The statute does not “permanently identify and stigmatize a person.” It protects elderly and disabled adults from caretakers who are ill-suited to the position.
The abuse statute reflects our enhanced concern for the protection and well-being of elderly and disabled adults. Cf. State v. Searles, 159 Vt. 525, 528, 621 A.2d 1281, 1283 (1993) (Vermont law reflects enhanced concern for protection of minors by imposing strict liability for sexual acts with minor). “This Court [should] not imply a mental requirement . . . ‘when the statutory language cuts against such a result and the policy behind the statute would be defeated.’” Id. at 527, 621 A.2d at 1283 (quoting State v. Roy, 151 Vt. 17, 25, 557 A.2d 884, 889 (1989)).
I respectfully dissent.